              IN THE XJNITED STATES DISTRICT COURT FOR
                                                            "•S.DIsJIcfcoURfOIV.
                  THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION                             PH3:06
                                                          eLEf
KWASI K. PERRY,
                                                                 SO.OlSfOF^
        Plaintiff,

V.                                              CASE NO. CV418-085


DIONNE LOYD, and SHERIKA
DYKES,

        Defendants.




                                ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 9), to which no objections have been

filed. After a careful review of the record, the report and

recommendation       is ADOPTED   as    the   Court's opinion       in   this

case.    As   a   result.     Plaintiff's     complaint     is    DISMISSED

WITHOUT    PREJUDICE.   The   Clerk    of   Court   is DIRECTED    to    close


this case.


        SO ORDERED this            day of November 2018.



                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES     DISTRICT COURT
                                       SOUTHERN     DISTRICT OF GEORGIA
